Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 24, 2017

                                       No. 04-17-00010-CV

                              ATLAS TOWING AND STORAGE,
                                       Appellant

                                                 v.

                                        Cheryl VOMERO,
                                            Appellee

                     From the County Court at Law No. 3, Bexar County, Texas
                                 Trial Court No. 2015CV04077
                          Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
        A filing fee of $205.00 was due from appellant when this appeal was filed but was not
paid. See TEX. R. APP. 5; TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN CIVIL
CASES IN THE SUPREME COURT AND THE COURTS OF APPEALS AND BEFORE THE JUDICIAL
PANEL ON MULTIDISTRICT LITIGATION (Misc. Docket No. 15-9158, Aug. 28, 2015). The clerk of
this court notified appellant of this deficiency in a letter dated January 5, 2017. The fee remains
unpaid. Rule 5 of the Texas Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay –
       at the time an item is presented for filing – whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        We therefore ORDER appellant, not later than February 6, 2017 to either (1) pay the
applicable filing fee or (2) provide written proof to this court that it is excused by statute or the
Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that
indigent party who complies with provisions of that rule may proceed without advance payment
of costs). If appellant fails to respond satisfactorily within the time ordered, this appeal will be
dismissed. See TEX. R. APP. P. 42.3.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court